DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.	Claims 1-20 are pending.
	Claims 1, 3, 4,8,10,11,15,17 and 18 have been amended.

Response to Arguments
3.	Applicant's arguments filed on 06/17/2021 have been fully considered but they are not persuasive. Applicant argues that Park fails to teach claimed repetitive pattern. Examiner respectfully disagrees because Park’s user intervention pattern is repetitive and the same actions as disclosed in paragraph [0043]. When the user repeatedly lowering the A/C to 18. degree C. when the outside temperature is 30. degree C., it is repetitive pattern. Therefore, the cited paragraphs of Park teach forming repetitive pattern, and the rejection will be maintained. 
Examiner’s Note: 
4.	Claims 15-20 are statutory, because the computer-readable medium does not include signals as disclosed in specification paragraph [00294]. Therefore, the claims are not rejected under 35 USC § 101.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0099815 hereinafter referred to as Park), in view of Funes (US 2016/0139575 hereinafter referred to as Funes).

Regarding claim 1,
Park teaches:
Park [0048] [0086] [0047] [0041], a home gateway (service layer entity) receiving plurality of user interventions (requests) associated with changing group control mode of home appliances by the user. The user is using a user device (first entity) for performing the user interventions. The user interventions can be a command to control one device’s function from plurality of devices in a smart system. The home gateway controls plurality of home appliances (second entity) based on the user’s demand command).
“determining that two or more of the plurality of requests to communicate with the second entity form pattern of repetitive requests” (Park [0048] [0043], determining user interventions pattern when the user continuously chaining the resources functions for number of times (repetitive request pattern) during particular period. Home appliance usage pattern also determined based on the user’s repeated interaction with particular home appliance for certain condition).
“creating, based on determining that two or more of the plurality of requests to communicate with the second entity form pattern of repetitive requests , a scripted request resource” (Park [0043], generating new group control mode (scripted request resource)  based on the user’s home appliance usage pattern associated with repeatedly using particular temperature setting).
 “ and wherein the scripted request resource comprises one or more conditions for triggering the generation of one or more scripted requests; and” (Park [0043], the new group control mode is generated based current temperature condition (triggering) which is associated with the user’s repeated temperature setting in the past).
(Park [0060] [0043], the home gateway executing the suggested group control mode which is generated based on the user’s usage pattern in order to control the home appliances when the current time, and temperature conditions match. The new group control mode is generated based the current temperature condition (triggering conditions) which is associated with the user’s previous repeated temperature setting for the house).
Park does not explicitly teach:
“wherein the scripted request resource enables the service layer entity to send scripted requests to the second entity on behalf of the first entity”
Funes teaches:
“wherein the scripted request resource enables the service layer entity to send scripted requests to the second entity on behalf of the first entity” (Funes [0156] [0042], an automated scene command generated based on repeated usage pattern for automatically (on behalf of the first entity) sending a command to the home appliance by a hub without the user input, when the time match with the time in the usage pattern. The user is using a computer to interact with smart appliances via the hub that controls plurality of smart appliances).
Both Park and Funes teach a home automation system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a feature that sends automatic command to a home appliance without the user’s input as disclosed by Funes, such inclusion is useful to implement automatic home appliance controlling which avoids the user’s repeated request for controlling the appliances (Funes [0156]).

Regarding claim 8,
Park teaches:
“An apparatus comprising a processor and a memory, the memory storing computer- executable instructions which, when executed by the processor implement a service layer entity of a communications network and cause the service layer entity to perform operations comprising” (Park [0087], a host device as home gateway (service layer entity) with controller and storage to execute various control modes of home appliances in home automation system).
Examiner’s Note: The functions performed by the host device or gateway are computer functions that requires processer unit to execute instruction stored in a storage device. Inherently, the host device or the gateway includes the processing unit that executes stored instructions.
 “receiving, from a first entity, a plurality of requests to communicate with a second entity” (Park [0048] [0086] [0047] [0041], a home gateway (service layer entity) receiving plurality user interventions (requests) associated with changing group control mode of home appliances by the user. The user is using a user device (first entity) for performing the user interventions. The user interventions can be a command to control one device’s function from plurality of devices in smart system. The home gateway controls plurality of home appliances (second entity) based on the user’s demand). 
“determining that two or more of the plurality of requests to communicate with the second entity form pattern of repetitive requests” (Park [0048] [0043], determining user intervention pattern when the user continuously chaining the resources functions for number of times (repetitive request pattern) during particular period. Home appliance usage pattern also determined based on the user’s repeated interaction with particular home appliance for a certain condition).
“creating, based on determining that two or more of the plurality of requests to communicate with the second entity form the pattern of repetitive requests, a scripted request resource” (Park [0043], generating new group control mode (scripted request resource)  based on the user’s home appliance usage pattern associated with repeatedly using particular temperature setting).
 “ and wherein the scripted request resource comprises one or more conditions for triggering the generation of one or more scripted requests; and” (Park [0043], the new group control mode is generated based current temperature condition (triggering) which is associated with the user’s repeated temperature setting in the past).
“sending, to the second entity and based on determining that one or more of the conditions for triggering the generation of the one or more scripted requests has been satisfied, a scripted request” (Park [0060] [0043], the home gateway executing the suggested group control mode which is generated based on the user’s usage pattern in order to control the home appliances, when the current time and temperature conditions match. The new group control mode is generated based the current temperature condition (triggering conditions) which is associated with the user’s previous repeated temperature setting for the house).
Park does not explicitly teach:
 “wherein the scripted request resource enables the service layer entity to send scripted requests to the second entity on behalf of the first entity”
Funes teaches:
(Funes [0156] [0042], an automated scene command generated based on repeated usage pattern for automatically (on behalf of the first entity) sending a command to the home appliance by a hub without the user input, when the time match with the time in the usage pattern. The user using a computer to interact with smart appliances via the hub that controls plurality of smart appliances).
Both Park and Funes teach a home automation system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a feature that sends automatic command to a home appliance without the user’s input as disclosed by Funes, such inclusion is useful to implement automatic home appliance controlling which avoids the user’s repeated request for controlling the appliances (Funes [0156]).

Regarding claim 15,
Park teaches:
“cause the service layer entity to perform operations comprising: receiving, from a first entity, a plurality of requests to communicate with a second entity (Park [0048] [0086] [0047] [0041], a home gateway (service layer entity) receiving plurality user interventions (requests) associated with changing group control mode of home appliances by the user. The user is using a user device (first entity) for performing the user interventions. The user interventions can be a command to control one device’s function from plurality of devices in smart system. The home gateway controls plurality of home appliances (second entity) based on the user’s demand). 
Examiner’s Note: The functions performed by the host device or gateway are computer functions that requires processer unit to execute instruction stored in a storage device. Inherently, the host device or the gateway includes the processing unit that executes stored instructions.
“determining that two or more of the plurality of requests to communicate with the second entity form pattern of repetitive requests” (Park [0048][0043], determining user intervention pattern wen the user continuously chaining the resources functions for number of times (repetitive request pattern) during particular period. Home appliance usage pattern also determined based on the user’s repeated interaction with particular home appliance for certain condition).
“creating, based on determining that two or more of the plurality of requests to communicate with the second entity form pattern of repetitive requests , a scripted request resource” (Park [0043], generating new group control mode (scripted request resource)  based on the user’s home appliance usage pattern associated with repeatedly using particular temperature setting).
 “ and wherein the scripted request resource comprises one or more conditions for triggering the generation of one or more scripted requests; and” (Park [0043], the new group control mode is generated based current temperature condition (triggering) which is associated with the user’s repeated temperature setting in the past).
“sending, to the second entity and based on determining that one or more of the conditions for triggering the generation of the one or more scripted requests has been satisfied, a scripted request” (Park [0060] [0043], the home gateway executing the suggested group control mode which is generated based on the user’s usage pattern in order to control the home appliances when the current time and temperature conditions match. The new group control mode is generated based the current temperature condition (triggering conditions) which is associated with the user’s previous repeated temperature setting for the house).
Park does not explicitly teach:
“A computer-readable storage medium storing computer-executable instructions 57WO 2019/157274PCT/US2019/017203 which, when executed by a processor of a service layer entity”
“wherein the scripted request resource enables the service layer entity to send scripted requests to the second entity on behalf of the first entity”
Funes teaches:
“A computer-readable storage medium storing computer-executable instructions 57WO 2019/157274PCT/US2019/017203 which, when executed by a processor of a service layer entity” (Funes [0037] [0042], a computer with a processor, memories and software to direct the operations of the computer. The computer can be hub for plurality smart appliances).
“wherein the scripted request resource enables the service layer entity to send scripted requests to the second entity on behalf of the first entity” (Funes [0156] [0042], an automated scene command generated based on repeated usage pattern for automatically (on behalf of the first entity) sending a command to the home appliance by a hub without the user input, when the time match with the time in the usage pattern. The user using a computer to interact with smart appliances via the hub that controls plurality of smart appliances).
Both Park and Funes teach a home automation system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a feature that sends automatic command to a home appliance without the user’s input as disclosed by Funes, such inclusion is useful to implement automatic 

Regarding claims 2, 9 and 16, Park in view of Funes teaches all the limitations of claims 1, 8 and 15.
Park does not teach:
“wherein the scripted request is used by the service layer entity to communicate information to the second entity automatically on behalf of the first entity.”
Funes teaches:
“wherein the scripted request is used by the service layer entity to communicate information to the second entity automatically on behalf of the first entity.” (Funes [0156] [0042], an automated scene command automatically sent to the home appliance without the user’s input  in order to control the appliance according to the user’s desire determined from previous usage pattern of the appliance. The user is using a computer to interact with smart appliances via the hub that controls plurality of smart appliances).
Both Park and Funes teach a home automation system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a feature that sends automatic command for the user to a home appliance without the user’s input as disclosed by Funes, such inclusion is useful for the user to avoid the user’s repeated request to control the appliances (Funes [0156]).

Regarding claims 3, 10 and 17, Park in view of Funes teaches all the limitations of claims 1, 8, and 15.

“wherein the service layer entity is configured with one or more policies that enable the service layer entity to determine whether the plurality of requests to communicate with the second entity form pattern of repetitive requests” (Park [0048], the home gateway determines user intervention pattern based on accumulated number of times (polices), or based on continuously performed actions by the user during a particular period (polices) to change the resources function). 

Regarding claims 4, 11 and 18, Park in view of Funes teaches all the limitations of claims 1, 8 and 15.
Park does not teach:
“further comprising receiving, from the first entity, an instruction to automatically create the scripted request resource based on determining at the service layer entity that two or more of the requests to communicate with the second entity form the pattern of repetitive requests .”
Funes teaches:
“further comprising receiving, from the first entity, an instruction to automatically create the scripted request resource based on determining at the service layer entity that two or more of the requests to communicate with the second entity form the pattern of repetitive requests.” (Funes [0066][0156], an initial setup including user created rules and inputs (instruction) in order to learn patterns of devices operation to create scenes for controlling the devices. The scenes are automatically created for detected pattern).
Both Park and Funes teach a home automation system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 

Regarding claims 5, 12 and 19, Park in view of Funes teaches all the limitations of claims 1, 8 and 15.
Park teaches:
“further comprising sending, to the first entity, an indication that the scripted request resource has been created and an identifier associated with the scripted request resource” (Park [0048][0043], providing suggestion  (indication) to the user the generated group control mode associated with the detected pattern. The suggestion has recommended setting value (identifier) associated with the detected pattern).

Regarding claims 6, 13 and 20, Park in view of Funes teaches all the limitations of claims 1, 8 and 15.
Park teaches:
“ further comprising: receiving, from the first entity, a request to update a condition of the scripted request resource; and updating, based on the request to update the condition of the scripted request resource, the condition of the scripted request resource” (Park [0048][0070], providing a suggestion to the user as the changed group control mode for approval. The user is capable for partially receiving (update the condition of the scripted resource) the suggestion that modifies the group control mode command associated with one or more functionality of the home appliances when executed). 

8.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0099815 hereinafter referred to as Park), in view of Funes (US 2016/0139575 hereinafter referred to as Funes), further in view of Idnani et al. (US 2016/0241439 hereinafter referred to as Idnani).

Regarding claims 7 and 14 Park in view of Funes teaches all the limitations of claims 1 and 8.
Park and Funes do not teach:
“further comprising: receiving, from the second entity, a response to the scripted request; processing, at the service layer entity and based on one or more response parameters identified in the scripted request resource, the response; and sending, to the first entity, the processed response.”
Idnani teaches:
“further comprising: receiving, from the second entity, a response to the scripted request; processing, at the service layer entity and based on one or more response parameters identified in the scripted request resource, the response; and sending, to the first entity, the processed response” (Idnani [00031][0043] and Fig. 2, a client computing device is receiving change applied message (one or more response) in response to change request message by the client,  from an IoT device via IoT system layers (service layer entity) after the change applied to one or more operating parameters of the IoT device. The IoT system layers include one or more layers including M2M interface and gateway device for facilitating (processing) the message between the client and the IoT device. The change applied message is forwarded to the client via the IoT system layers).
Park, Funes and Idnani teach a home automation system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Funes to include a feature to forward a response message from IoT device to a client device in response to a change request as disclosed by Idnani, such inclusion is useful to take further action by the client based on received response message from the IoT device (Idnani [0031]).
Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454